Trusts — Housing Authority — Qualification The Southern Oklahoma Development Trust as presently constituted cannot qualify as a housing authority.  The Attorney General has considered your recent letter in which you ask in effect the following question: Can the Southern Oklahoma Development Trust as presently constituted qualify as a housing authority? Article III of the Declaration of Trust of the Southern Oklahoma Development Trust, entitled "PURPOSES," reads in part as follows: "The purposes of this trust are: "(1) To promote the development of industry and culture and industrial, transportation, communication, manufacturing, cultural, tourism, recreational, health, and educational facilities within and without the territorial limits of The Southern Oklahoma Development Association and to thereby provide industrial and cultural facilities and additional employment and activities which will benefit and strengthen culture and the economy of the cities and counties within the territory embraced by Southern Oklahoma Development Association." We have examined the six other sections of the third article which are too lengthy to be copied here, and have concluded that they likewise are directed toward industrial, cultural and recreational activities and facilities, and like the first section, in nowise mention the purposes of development and administration of low-rent housing projects or slum clearance. Neither can it be said that such, purposes could be included by inference.  Title 60 O.S. 177 [60-177] (1961), provides in part as follows: "Upon the acceptance of the beneficial interest by the beneficiary as hereinbefore authorized and provided, the same shall be and constitute a binding contract between the State of Oklahoma and the grantor or grantors, or the executor of the estate of the testator, for the acceptance of the beneficial interest in the trust property by the designated beneficiary and the application of the proceeds of the trust property and its operation for the purposes, and in accordance with the stipulations specified by the trustor or trustors." Thus the trustees are bound by the purposes expressed in the declaration of trust. Since the development and administration of low-rent housing and slum clearance are not expressed purposes of the trust, nor reasonably inferable to be such, the trust cannot under the present trust articles act as a housing authority. Therefore, in answer to your question, it is the opinion of the Attorney General that the Southern Oklahoma Development trust as presently constituted cannot qualify as a housing authority.  (W. J. Monroe)